Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-6, 12-16, 18-22, 53-55 and 57 are pending.
2.	Claim 19 is amended by way of Examiner’s Amendment set forth below.
3.	Claims 1-6, 12-16, 18-22, 53-55 and 57 are all the claims under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sandra A. Sciascia-Zirger on 2/10/2022.
The application has been amended as follows: 
19. (Currently amended) The CAR polypeptide of claim 18, wherein the tag sequence is located between the CD229 antigen binding domain and the transmembrane domain.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
a) The chimeric antigen receptor (CAR) comprising the CD229 antigen binding domain of the scfv sequence according to SEQ ID NO:14 (clone 2D3) based on text and 
b) The method claims are enabled for making and using the anti-CD229 CAR-T cells as shown in Figures 2-9 in the application for in vitro aspects comprising testing cell samples and culturing cells in bioassays.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	This application is in condition for allowance 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643